Citation Nr: 1526041	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for vascular occlusion of the left eye. 


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1987 to October 2008. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which in relevant part, granted service connection for vascular occlusion of the left eye and assigned a non-compensable evaluation effective November 1, 2008.  Thereafter in a November 2013 rating decision, the RO found clear and unmistakable error in that decision and retroactively granted a 10 percent evaluation for the left eye disability effective November 1, 2008.  Jurisdiction of the matter has since been transferred to the RO in Philadelphia, Pennsylvania. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In an October 2014 correspondence, the Veteran requested that the issue pending on appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of an increased evaluation for vascular occlusion of the left eye have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In an October 2014 statement, the Veteran indicated that he wished to withdraw the issue currently pending on appeal.  Because the Veteran has clearly indicated his wish to withdraw the issue of an increased evaluation for vascular occlusion of the left eye, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2014).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this issue and it is therefore dismissed.


ORDER

The claim as to an initial evaluation in excess of 10 percent for vascular occlusion of the left eye is dismissed.    





____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


